By the Court,
Bronson, J.
The first two cases which have been mentioned at the bar decide, that the plaintiff was irregular in taking a step against the defendants before the return day of the writ; and they decide nothing more. As to our power to grant relief—when the writ is actually returned and filed, although, the return day has not arrived, we are sufficiently possessed of the cause to regulate the proceedings of the parties. And besides, the motion is to set aside a default entered in this court, and although nothing else were before us, this irregular entry might be vacated. In the case cited by Mr. Jenkins, we were asked to *387quash certain proceedings of the supervisors before a certiorari had even been awarded to bring the matter before us.
Motion granted.